 PACIFIC MARITIMEASSOCIATION559the opinion that it will effectuate the policiesof the Actto issue a remedial order,and I will so recommend hereinafter.Upon the basis of the foregoing findings of fact,and upon the entire record inthe case I make the following:CONCLUSIONS OF LAW1.Highway Truckdrivers and Helpers,Local 107,International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of America,Independent, isa labor organization within the meaning of Section 2(5) of the Act.2.By inducing or encouraging employees of Weber to engage in concertedrefusals in the course of their employment to perform work or services for theiremployer, with an object thereof being to force or requireWeberto cease doingbusiness with Virginia-Carolina, Respondent has engaged in unfair labor practiceswithin the meaning of Section8(b)(4)(A) of the Act.3.By threatening employees of Virginia-Carolina,therebyrestrainingandcoercing them in the exercise of rights guaranteed by Section7 of theAct Respond-ent has engaged in unfair labor practices within the meaning of Section 8(b) (1) (A)of the Act.4.Theaforesaid unfair labor practices having occurred in connection with theoperations of Virginia-Carolina, as set forth in section I, above,have a close,intimate, and substantial relation to trade,traffic,and commerce among the sev-eral States and substantially affect commerce within the meaning of Section 2(6)and (7)of the Act.THE REMEDYHaving found that Respondent has engaged in activities which violate Section8(b)(1)(A)and (4)(A) of the Act,I shall recommend that it cease and desisttherefrom and that it take certain affirmative action,which I find necessary toremedy and remove the effect of the unfair labor practices and to effectuate thepolicies of the Act.[Recommendations omitted from publication.]Pacific Maritime Associationand A.T. SatchellInternational Longshoremen's and Warehousemen's Union, Local10, Independent;and International Longshoremen's and Ware-housemen's Union,Independentand A.T.Satchell.Cases Nos.20-CA-1320 and 3O-CB-548.April °L, 1959DECISION AND ORDEROn September 30, 1958, Trial Examiner Wallace E. Royster issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent Pacific Maritime Association and the RespondentInternational Longshoremen's and Warehousemen's Union, Local 10,Independent, had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.The Trial Examiner alsofound that the International Longshoremen's and Warehousemen'sUnion, Independent, had not engaged in any unfair labor practicealleged in the complaint and, in effect, recommended dismissal ofthe complaint with respect to such party.Thereafter, the Respond-123 NLRB No. 66. 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDeats PMA and Local 10 and the General Counsel filed exceptions andsupporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Chairman Leedom and Members Bean and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and briefs, and the entire record inthese cases and hereby adopts the Trial Examiner's findings andconclusions with the exceptions, additions, and modifications here-inafter indicated.We agree with the Trial Examiner that the Respondent Local 10,through its stewards, violated Section 8(b) (2) and (1) (A) of theAct by causing the Respondent PMA discriminatorily to denySatchell employment on August 24 and October 19, 1957, because hehad brought suit against Local 10 to regain membership.'We alsoagree with the Trial Examiner that the Respondent PMA dis-criminated against Satchell in violation of Section 8(a) (3) and (1)of the Act when the gang bosses, its agents, acceded to the stewards'demands.The Trial Examiner, however, exonerated the Respondent Inter-national of any liability for the discrimination caused by the Re-spondent Local.The General Counsel excepts to these findings.Wefind merit in these exceptions.The record shows that the basic long-shore agreement governing the hiring of longshoremen in the port ofSan Francisco was executed by the Respondent International on be-half of itself and its affiliated longshore locals.Among other things,this agreement provides for the operation of hiring halls.The evi-dence discloses that, in administering the hiring hall in the area in-volved in this case and otherwise enforcing the terms of the contractthere, the International, has delegated its functions to the Respond-ent Local 10. It is thus clear that, for all practical purposes, theInternational and Local 10 have engaged in a joint enterprise inmatters affecting the employment of longshoremen. In these cir-cumstances, we find that the International is responsible for the dis-criminatory treatment Local 10 and its agent (i.e., the stewards)accorded Satchell.We therefore find that the International, along'The Trial Examiner further found, and we agree, that the Respondent Local 10 wasalso responsible for the conduct of its steward who, with two longshoremen, preventedSatchell from working on a date near July 27, 1957, and that Local 10 thereby violatedSection 8(b) (1) (A).As no exception has been filed to the Trial Examiner's failure tofind that the conduct amounted to causing or attempting to cause PMA to discriminateagainst Satchell within the meaning of Section 8(b) (2), we adopt the Section 8(b) (1) (A)finding without comment. PACIFIC MARITIME ASSOCIATION561with Local 10, violated Section 8(b) (2) and (1) (A) in causingPMA to discriminate against Satchell on August 24 and October19, 1957.2We further find, contrary to the Trial Examiner, that the Re-spondent International and Local 10, as well as the Respondent PMA,are responsible for the discrimination practiced by the gang bossesfor the following reasons :Under the longshore agreement mentioned above, a Joint LaborRelations Committee was established to supervise the operation ofthe hiring hall, to control the registration list and to investigate andadjudicate grievances.This Committee consists of three representa-tives designated by the Union and three by PMA. Rule 25 of theWorking Rules of the Port of San Francisco, which implement thecontract, provides that:Gang bosses shall be selected and removed by the Labor RelationsCommittee.The Union may make recommendations for addi-tions to the gang boss list.The gang boss is in complete au-thority and will be held responsible for the function of his gang.The gang boss shall have the right to discharge from his gangany man for incompetence, insubordination, or failure to per-form the work as required in conformance with the provisionsof this agreement.It is clear from the foregoing that under the hiring-hall arrange-ment, gang bosses are vested with broad authority to determine thecomposition and tenure of employment of personnel referred to theirrespective gangs.As the International and the Local participatedwith the PMA in clothing the gang bosses with such authority, wefind that they are all equally responsible for the gang bosses' dis-criminatory denial of employment to Satchell on August 24 and Oc-tober 19.For this additional reason, we find that the Internationaland Local 10 violated Section 8(b) (2) and (1) (A) of the Act.3THE REMEDYTo remedy the foregoing unfair labor practices, we shall adopt theTrial Examiner's recommendations with the modifications indicatedin our Order. In addition, we shall direct this Order to the Inter-national which, in accordance with Board policy, shall be jointly and2 Cf. International Longshoremen's& Warehousemen'sUnion and International Long-shoremen's&Warehousemen'sUnion, Local 10 (Stafford and Sorce),94 NLRB 1091,enfd. 210 F.2d 581(C.A. 9).slnternational Longshoremen'sand Warehousemen'sUnion, Local10, ILWU (TaleKnowledge),102 NLRB 907. Contrary to the Trial Examiner, we find that the cited caseisnot distinguishable from the present one.The Board's reference in the cited case tothe preferential employment contract was plainly not the determinative factor in holdingthe unionliablefor the gang boss' discrimination.508889-60-vol. 12 3-3 7 562DECISIONSOF NATIONALLABOR RELATIONS BOARDseverally liable with Local 10 and PMA for reimbursing Satchellfor the loss of pay he suffered by reason of the discrimination.4ORDERUpon the entire record in these cases, and pursuant to Section10(c) of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that:A. InternationalLongshoremen's andWarehousemen'sUnion,Local 10, Independent, and International Longshoremen's and Ware-housemen's Union, Independent, their officers, representatives, agents,successors, and assigns shall:1.Cease and desist from :(a)Causing or attempting to cause Pacific Maritime Association,or its members, through union stewards or otherwise, to discriminateagainstA. T. Satchell or any other prospective employee for thereason that Satchell or such other prospective employee had filed suitagainst Local 10 in an attempt to regain membership in Local 10.(b)In any like or related manner causing or attempting to causePacific Maritime Association or its members to discriminate againstA. T. Satchell or any other prospective employee in violation ofSection 8 (a) (3) of the Act.(c)Engaging in any conduct designed to prevent A. T. Satchellor any other prospective employee of Pacific Maritime Association oritsmembers from securing employment in reprisal for bringing legalaction against Local 10, or in any like or related manner restrainingor coercing employees in the exercise of their right to engage in, orto refrain from engaging in, any and all of the concerted activitiesguaranteed to them by Section 7 of the Act, except to the extent thatsuch right may be affected by an agreement requiring membership ina labor organization as a condition of employment as authorizedby Section 8(a) (3) of the Act.2.Take the following affirmative action, which the Board findswill effectuate the purposes of the Act :(a)Jointly and severally with the Pacific Maritime Associationmake whole A. T. Satchell for any loss of pay he may have suf-fered by reason of the discriminatory denial of employment byPacific Maritime Association on August 24 and October 19, 1957,less his net earnings on these dates.(b)Notify, in writing, A. T. Satchell, the Pacific Maritime As-sociation and all gang bosses and stewards working out of the hiring4 Contrary to the Respondent PMA's position, we find that it will effectuate the policiesof the Act, to order the Respondents jointly and severally to reimburse Satchell for loss ofpay suffered by him as a result of the discrimination.Acme Mattress Co., Inc.,91 NLRB1010, enfd. 192 F: 2d 524 (C.A. 7). PACIFIC MARITIME ASSOCIATION563hall that they have no objection to the employment of A. T. Satchellin longshore work to which he may be dispatched.(c)Post in its offices, hiring hall, and meeting hall in San Fran-cisco, California, copies of the notice attached hereto marked "Ap-pendix A." 5 Copies of said notice, to be furnished by the RegionalDirector for the Twentieth Region, shall, after being duly signedby representatives of the Respondent International and Local 10,be posted by them immediately upon receipt thereof and be main-tained by them for a period of 60 consecutive days thereafter inconspicuous places, including all places where notices to members,stewards, and other persons using the hiring hall are customarilyposted.Reasonable steps shall be taken to insure that said noticesare not altered, defaced, or covered by any other material.(d)Post at the same places and under the same conditions asset forth in (c) above, as soon as they are forwarded by the Re-gional Director, copies of the notice attached hereto marked "Ap-pendix B."(e)Mail to the Regional Director for the Twentieth Regionsigned copies of the notice attached hereto marked "Appendix Allfor posting by the Respondent Pacific Maritime Association at itsoffices and places of business in San Francisco, California, in placeswhere notices to employees are customarily posted.Copies of saidnotice, to be furnished by the Regional Director, shall, after beingduly signed by representatives of the Respondent Unions, be forth-with returned to the Regional Director for such posting.(f)Notify, in writing, the Regional Director for the TwentiethRegion within 10 days from the date of this Order as to what stepsthey have taken to comply herewith.B. Pacific Maritime Association, its officers, agents, successors,and assigns, shall:1.Cease and desist from :(a)Refusing employment to A. T. Satchell or any other pros-pective employee regularly dispatched for longshore work under ahiring arrangement because of any objection interposed by anysteward or other representative of the Respondent Unions derivingfrom any attempt by Satchell or such other employee to obtain orregain membership in Local 10.(b) In any like or related manner, interfering with, restraining,or coercing A. T. Satchell, or any other prospective employee, inthe exercise of their right to engage in, or to refrain from engaging5In the eventthat thisOrder is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuantto a Decision and Order" thewords "Pursuanto a Decree of the United States Court of Appeals,Enforcing an Order." 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDin, any and all of the concerted activities guaranteed to them bySection 7 of the Act,except to the extent that such right may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment as authorized by Section 8(a) (3)of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Jointlyand severallywithRespondents International andLocal 10 make whole A. T. Satchell for any loss of pay he mayhave suffered by reason of the discrimination against him on August24 and October 19, 1957, less his net earnings on these dates.(b)Notify, in writing, A. T. Satchell, the Respondent Unions,and all gang bosses working out of the hiring hall that the PacificMaritime Association will not discriminate against A. T. Satchellor any other prospective employee regularly dispatched for long-shore work under a hiring-hall arrangement because of any actiontaken by A.T. Satchell or such other employee to obtain or regainmembership in Local 10.(c)Preserve and make available to the Board,or its agents, uponrequest, for examination and copying,allpayroll records, socialsecurity payment records,timecards,personnel records, and reportsand all other records necessary to analyze the amount of back paydue under the terms of this Order.(d)Post at itsoffices and places of business in and around SanFrancisco,California,copies of the notice attached hereto marked"Appendix B." 6Copies of said notice, to be furnished by theRegional Director for the Twentieth Region, shall,after being dulysigned by a representative of Pacific Maritime Association,be postedby it immediately on receipt thereof and be maintained by it for aperiod of 60 consecutive days thereafter in conspicuous places, in-cluding all places where notices to employees,gang bosses, andother representatives are customarily posted.Reasonable steps shallbe taken to insure that said notices are not altered,defaced, or cov-ered by any other material.(e)Post at the same places and under the same conditions asset forth in (d), above,as soon as forwarded by the Regional Direc-tor, copies of the notice attached hereto marked"Appendix A."(f)Mail to the Regional Director for the Twentieth Region signed-copies of the notice attached hereto marked"Appendix B" for post-ing by the Respondent Unions at their hiring hall in San Fran-cisco,California, in places where notices to stewards and membersa See footnote 5. PACIFIC MARITIME ASSOCIATION565are customarily posted.Copies of said notice, to be furnished bythe Regional Director, shall, after being duly signed by a repre-sentativefor the Pacific Maritime Association, be forthwithreturnedto the Regional Director for such posting.(g)Notify in writing, the Regional Director for the TwentiethRegion within 10 days from the date of this Order what steps ithas taken to comply herewith.APPENDIX ANOTICE TO ALL MEMBERS OF LOCAL 10, INTERNATIONAL LONGSHORE-MEN'S AND WAREHOUSEMEN'S UNION, INDEPENDENT, ALL DOCKAND GANG STEWARDS AND OTHER REPRESENTATIVES OF LOCAL 10AND THE INTERNATIONAL LONGSHOREMEN'S AND WAREHOUSEMEN'SUNION, INDEPENDENT, ALL EMPLOYEES OF PACIFIC MARITIME AS-SOCIATION, AND TO A. T. SATCHELLPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT cause or attempt to cause Pacific Maritime As-sociation or its members, through union stewards or otherwise,to discriminate against A. T. Satchell or any other prospectiveemployee for the reason that Satchell or such other employeehas filed suit against Local 10 in an attempt to regain member-ship in Local 10.WE WILL NOT in any like or related manner cause or attemptto cause Pacific Maritime Association or its members to dis-criminate against A. T. Satchell or any other prospective em-ployee in violation of Section 8(a) (3) of the Act.WE WILL NOT engage in any conduct designed to prevent A. T.Satchell or any prospective employee of Pacific Maritime Asso-ciation or its members from securing employment in reprisal forbringing legal action against Local 10 or in any like or relatedmanner restrain or coerce employees in the exercise of theirright to engage in, or to refrain from engaging in, any and allof the concerted activities guaranteed them by Section 7 of theAct, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as acondition of employment as authorized by Section 8(a) (3) ofthe Act.WE WILL jointly and severally with Pacific Maritime Asso-ciation make whole A. T. Satchell for any loss of pay he may 566DECISIONSOF NATIONAL LABOR RELATIONS BOARDhave suffered by reason of the discriminatory denial of employ-ment by Pacific Maritime Association on August 24 and Oc-tober 19, 1957.INTERNATIONALLONGSHOREMEN'SANDWAREHOUSEMEN'SUNION, LOCAL 10,INDEPENDENT,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)INTERNATIONAL LONGSHOREMEN'S AND WARE-HOUSEMEN'S UNION, INDEPENDENT,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.APPENDIX BNOTICE TO ALL EMPLOYEES, GANG BOSSES, AND OTHER REPRESENTA-TIVES OF PACIFIC MARITIME ASSOCIATION AND TO A. T. SATCHELLPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT refuse employment to A. T. Satchell or anyother prospective employee regularly dispatched for longshorework under a hiring-hall arrangement because of any objectioninterposed by any steward or other representative of Interna-tionalLongshoremen's andWarehousemen's Union, Local 10,Independent or International Longshoremen's andWarehouse-men'sUnion, Independent, deriving from any attempt bySatchell or such other employee to obtain or regain membershipin Local 10.WE WILL NOT in any like or related manner interfere with,restrain, or coerce A. T. Satchell, or any other prospective em-ployee, in the exercise of their right to engage in, or to refrainfrom engaging in, any and all of the concerted activities guar-anteed to them by Section 7 of the Act, except to the extentthat such right may be affected by an agreement requiringmembership in a labor organization as a condition of employ-ment as authorized by Section 8(a) (3) of the Act.WE WILL jointly and severally with the aforementioned Unionsmake whole A. T. Satchell for any loss of pay he may have PACIFIC MARITIME ASSOCIATION567suffered by reason of the discrimination against him on August24 and October 19, 1957, less his net earnings of these dates.All our employees are free to become or remain, or refrain frombecoming or remaining, members of any labor organization, exceptto the extent that this right may be affected by an agreement con-forming to the applicable provisions of Section 8(a) (3) of theNational Labor Relations Act.PACIFIC MARITIME ASSOCIATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed by A. T. Satchell, an individual, the General Counsel issuedhis consolidated complaint dated December 18, 1957, alleging that InternationalLongshoremen's and Warehousemen's Union, Local No. 10, Independent, hereinLocal 10, and International Longshoremen's and Warehousemen's Union, Inde-pendent, herein the International, had engaged in and were engaging in unfairlabor practices within the meaning of Section 8(b)(1)(A) and (2) of the NationalLabor Relations Act, 61 Stat. 136, herein the Act.The consolidated complaintfurther alleges that PacificMaritime Association, herein PMA, has engaged inand is engaging in unfair labor practices within the meaning of Section 8(a)(1)and (3) of the Act. The unfair labor practices complained of are alleged hereto have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, tending to lead to labor disputes burdening and ob-structing commerce.In respect to unfair labor practices, the complaint alleges in substance that onthree occasions in 1957, Satchell was not permitted to work for PMA becausehe had filed a suit in a California court against Local 10 and the International.Local 10, the International, and PMA each filed separate answers denying thecommission of unfair labor practices.Pursuant to notice a hearing was held before the duly designated Trial Exam-iner in San Francisco, California, on January 22, 23, and 24, and September 4,1958.All parties were represented by counsel and were afforded opportunity toexamine and cross-examine witnesses and to introduce evidence pertinent to theissues.Briefs have been received from counsel for Local 10 and the Internationaland from counsel for PMA.Upon the entire record in the case, and from my observation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSPMA, a California corporation, is collective-bargaining agent for a large num-ber of companies operating oceangoing vessels engaged in interstate and foreigncommerce.The annual gross income of member companies of PMA exceeds$10,000,000.Local 10 and its parent, the International, are labor organizations within themeaning of Section 2(5) of the Act. The International at all times of interest herehas been party to a collective-bargaining agreement with PMA covering wages,hours, terms, and conditions of employment of employees engaged in longshorework in and near San Francisco.The agreement provides for the operation ofa hiring hall through which such employees or applicants for employment arereferred to PMA members for work. Local 10 is a beneficiary under the contractbut is not shown to be a party to it. 568DECISIONSOF NATIONAL LABOR RELATIONS BOARDII.THE UNFAIR LABOR PRACTICESThe events and occurrences which the complaint alleges to constitute unfairlabor practices on the part of Local 10, the International, and PMA are set forthin the testimony of A. T. Satchell which follows: In 1957, by arrangement withanother affiliate of the International, Local 2, Satchell was occasionally dispatchedto longshore work when Local 10 was unable to supply men.On July 27, 1957,he received a dispatch slip from Local 2, sending him to Encinal Terminal, Ala-meda, for work.After some delay, while an attempt was made to have anotherlongshoreman join Satchell, a worker named Meisner went with Satchell to theEncinal Terminal.There they separated, Satchell looking for the gang to whichhe had been dispatched.Before he reached the gang he encountered an indi-vidual,whose name he could not supply, wearing a button on which the word"Steward" appeared.Satchell testified that he had seen this individual on a num-ber of occasions and knew him to be a steward. Speaking to two other long-shoremen present on the dock, the steward said, "This fellow is suing the Union.He can't work here.There's another one here too."At about that time Meisnerappeared and one of the longshoremen attempted to strike him.Meisner andSatchell left hurriedly.On August 24, less than a month later, Satchell, following the direction of adispatch slip from Local 2, went to a PMA gang boss at pier 30 in San Francisco.The gang boss directed Satchell to a work place in the hold of a vessel. In afew minutes the gang boss called Satchell back to the deck and said that theywould talk of Local 10's gang and dock stewards.The dock steward turned outto be the same one who had told Satchell on July 27 that he could not workat the Encinal Terminal.The dock steward reminded Satchell that he had pre-vented him from working before and told him that he could not work on thewaterfront.The gang boss remarked that he did not want to get involved inany difficulty and that Satchell had a proper dispatch slip.Satchell and the gangboss then went down to the office of Local 10 where, after an apparent attemptto find someone in authority, the gang boss said that he could find no one; thatthey would go back to the vessel to see if the men in the gang and the stewardwould agree to let Satchell work.At the vessel the gang boss told the gangsteward that he would let Satchell work if the men in the gang would agree to it.The gang steward left and returned in a few minutes to say that the gang wouldnot agree to work with Satchell.The gang boss then told Satchell that he couldnot hire him and Satchell left.On October 19, 2 months later, Satchell was dispatched from Local 2 to theOakland Army base. Finding the gang to which he had been sent he had the mis-fortune to encounter the gang steward, Willie Stewart.Stewart commented,"You're the one suing the Union, aren't you?" and then called up to the gangboss, C. A. Harris, who was on the vessel, saying, "You can't work this guy.Heis suing the Union."Harris asked Satchell if this was so and Satchell admittedthat it was.Harris then said that Satchell could not work.Satchell told bothHarris and Stewart that he was going to bring them before the National LaborRelations Board, and left.Leaving the dock, he came upon a dock steward,known to him as Doughbelly. Later testimony developed that this man is JohnMattox who was in 1957 a steward for Local 10. Satchell commented to Mattoxabout his difficulties.Mattox said, "Listen.You fellows are suing the Union.The Stewards Council has ordered us to knock everyone of you off every timeyou come to work."Mattox continued, saying, "I know how you boys have beenpushed around. I hope you win the suit."Satchell appeared to me to be a witness making a sincere and honest attempt torelate to the best of his recollection precisely what had occurred on these threeoccasions.Little developed to cast any doubt upon his testimony.Evidence intro-duced by counsel for PMA establishes to my satisfaction that on July 27 novesselswere at the Encinal Terminal at the time that Satchell said he attemptedto go to work there. But Satchell in his direct testimony indicated that he wasunsure of the precise date.Other aspects of Satchell's testimony concerninghappenings on this date are characterized by counsel for PMA as "a fantastic,unbelievable,murder-mystery type of story." I receive a different impression.The circumstantial detail concerning meeting a gang boss at the hall of Local 10and the subsequent search for another longshoreman to accompany Satchell toEncinal does not add anything to the substance of his testimony 1 but providesopportunities to demonstrate that he willfully falsified in that connection had he1 For this reason it is not set forth In this Report. PACIFIC MARITIME ASSOCIATION569done so.No attempt was made to show that Satchell's account was in this respectuntrue or inaccurate.In testifying concerning the August 24 happenings, Satchell said that he did notrecall the name of the gang boss to whom he spoke but believed him to be theone regularly in charge of the gang.When it was pointed out to Satchell oncross-examination that the dispatch slip given to him on that date indicated thatthe gang boss was named Simon, Satchell testified that the man to whom hereported said that his name was Simon. Simon 2 testified that he was not at workon August 24, and I accept his testimony. I find that the gang boss to whomSatchell reported on that occasion was not Simon but a relief man.This testi-monial development does not, however, persuade me that Satchell testified in anyway falsely concerning this occasion.The relief gang boss was handling a gangregularly supervised by Simon. It is entirely possible and perhaps even probablethat he found it unnecessary to explain to Satchell that he was acting in reliefand that his name was not Simon.Obviously the name of the relief gang bossis to be found in the records of PMA or of Local 10. If the incidents describedby Satchell on August 24 did not take place, the relief man could have testified tothat effect.He was not called as a witness.The only attack made on Satchell's testimony concerning the October 19events, other than a general assertion that he has demonstrated himself to bean unreliable witness, is to be found in the testimony of John Mattox. It is clearenough thatMattox is the "Doughbelly" referred to in Satchell's testimony.Mattox denied that he ever saw Satchell working on the waterfront and ofcourse Satchell did not testify that he had been seen by Mattox in that situation.Mattox also denied that on October 19 or on any such occasion he talked withSatchell about suing the Union.Mattox finally denied that he knew anythingabout any suit against Local 10 to which Satchell was a party or that the ex-clusion of such litigants from employment as longshoremen had ever been dis-cussed in the Stewards Council.The conflict in testimony is a flat one and eachwitness has a personal interest in the acceptance of his version.Satchell is ofcourse desirous of having the complaint sustained and being made whole for hisloss of earnings on the night of October 19. But the complaint is fully supportedas to this incident, I find, without the testimony concerning Mattox. It is notablethat neither the gang boss, Harris, nor the gang steward, Stewart, were called aswitnesses.Mattox's interest in the matter seems to be that he would not care tobe quoted as encouraging action against his Union or admitting that the StewardsCouncil may have taken formal action contrary to the requirements of the Act.The principal importance of this bit of testimony is its effect upon the generalcredit to be extended to Satchell's version of the three main incidents.Basedprimarily upon my observation of the two men during the time that they testified,I conclude that Satchell is to be believed. I therefore discredit the denial enteredby Mattox.The General Counsel attacks neither the hiring-hall arrangement under whichSatchell was dispatched nor any provision of the contract between PMA and theInternational.There is no evidence that Satchell was not dispatched in regularturn.Except for the three incidents complained of, he has been and is workingwith considerable regularity as a longshoreman. I do not consider the evidenceto establish that there is any sort of policy on the part of the International orLocal 10 to deny employment to Satchell.Nor am I convinced that the StewardsCouncil of Local 10 has resolved in any formal fashion to keep Satchell from suchemployment even though I have found that Mattox said such action was taken.But it is clear and I find that on some date near July 27, 1957, and on August 24and on October 19 stewards of Local 10 effectively prevented Satchell fromworking and that they did so because of the fact that he had brought suit againsttheirUnion in an attempt to regain his membership. It is the duty of stewardsas spelled out in the constitution and bylaws of Local 10 to see that none butmembers or permit men are working. In determining who shall be permittedto work as longshoremen the stewards are performing a function imposed uponthem by Local 10. If they misuse this power or authority and refuse to let aworker remain on a job for an unlawful reason, Local 10 must answer for thatdelinquency.Ifind that in preventing Satchell from working on the threeoccasions mentioned the stewards were acting for, and in behalf of, Local 10 andthat their actions were the actions of Local 10.Exercising power deriving from their status as stewards for Local 10 on thethree occasions mentioned, they sought to teach Satchell a lesson; to demonstrate2Named Simonovich but known generally on the waterfront as Simon. 570DECISIONSOF NATIONAL LABOR RELATIONS BOARDto him by depriving him of employment that it is a perilous act to sue theirUnion.But `The policy of the Act is to insulate employees'jobs from theirorganizational rights.Thus[Sections]8(a)(3) and 8(b)(2) were designed toallow employees to freely exercise their right to join unions,be good, bad, orindifferentmembers, or abstain,from joining any union without imperiling theirlivelihood." 3So it was here.Satchell had a right to be undisturbed by Local 10in his effort to obtain work on the waterfront and at the same time to pursuehis cause in the civil courts to obtain reinstatement as a member.I find thereforethat by preventing Satchell from gaining employment on or about July 27, August24, and October 19, Local 10 restrained and coerced him in the exercise of rightsguaranteed in Section7 of the Actand that Local 10 thereby violated Section8(b)(1)(A)of the Act.At Encinal Terminal on some date near July 27 Satchell was forced to foregoa work opportunity because of a threat of violence.On that occasion he sawno gang boss or other person who it might be said was an agent ofPMA. Thereisno evidence that on this occasionLocal10 through its stewards caused orattempted to cause PMA to discriminate against Satchell in violation of Section8(a)(3) of the Act.4On August 24 and October 19, however,the situation isdifferent.On the first of these two occasions Satchell actually went to his workplace at the direction of the gang boss and was finally refused opportunity towork that night because of the objections of the dock steward and the gangsteward.5On October 19 the gang boss readily assented to the warning from thegang steward that Satchell was one of those suing the Union and therefore couldnot be employed.On both of these latter occasions stewards representing Local10 clearly and unmistakably caused the gang bosses to discriminate againstSatchell in violation of Section 8(a)(3) of theAct.I findtherefore that by thisconduct on August 24 and October 19 Local 10 violated Section 8(b) (2) ofthe Act.Because of an absence of proof that PMA discriminated against Satchell onor about July 27 I find that no such discrimination took place on that date.However I find that the actions of the gang bosses on August 24 and October 19in refusing to permit Satchell to work because of the objections of the stewardsof Local 10 constituted a violation of Section 8(a)(3) of the Act and that thegang bosses because of the authority vested in them are and were on thoseoccasions the agents of PMA.Even if it be the fact, as counsel for PMA con-tends, that gang bosses are included in the bargaining unit and that they receiveonly a slightly higher wage than the men they supervise,it is nonetheless truethat they are clothed with authority to discharge and are the representative ofPMA in running the gangs.Ifind that by refusing employment to Satchell onAugust 24 and October 19 PMA through the gang bosses discouraged employeesfrom taking action disapprovedby Local 10and thus encouraged them to dowhatever might be necessary to remain in the good graces ofLocal 10.This Ifind constitutes a discrimination forbiddenby the Act. PMAthereby violatedSection 8(a)(3) of the Act.By such discrimination I find PMA interfered with, restrained,and coercedSatchell in the exercise of rights guaranteed in Section7 of the Actand therebyviolated Section 8(a)(1) of the Act.Because the contract between the Internationaland PMA isnot in any wayalleged to be unlawful, because I find no evidence that the International in anyway participated in the accomplishment of discrimination against Satchell, and inthe absence of evidence that Local 10 stewards are agents of the International noviolation on the part of the International is found. If I understand the positionof the representative of the General Counsel in this matter correctly,it is thatgang bosses are the agents of the International as well as of PMA.He asserts3Radio Officers'Union,etc. v. N.L.R.B.,347 U.S. 17, 40.4I distinguish the circumstances surrounding this incident from those existing in acase where an applicant for employment is discriminatorily refused referral from a hiringhall operated jointly by an employer and a union.In the latter situation the act ofdiscrimination is performed by an employee of,the union but in the exercise of a power inpart deriving from the employer.GHere the gang boss seems to have been faced with a hard choice.He was told that ifSatchell worked the others in the gang would not.If the gang did not work the gang bossmight well lose his pay for that night.Certainly this provides a reason for turningSatchell away but it does not exculpate PMA. Such a strike to accomplish an unlawfulobjectivewould find no protection under the Act.A threat of such action would havebeen only an implementation of an attempt to cause discrimination,albeit an effective one. PACIFIC MARITIME ASSOCIATION571that support for this position is to be found in the Board's decision in theTrueKnowledgecase.6There the Board held that a union was responsible for theconduct of a gang boss because it participated with employers under a hiring-hallagreement in clothing gang bosses with power to hire and that discrimination onthe part of gang bosses was "a reasonably anticipated result, especially whenviewed in the light of the then current contract which accorded preferentialemployment to members of the Union." The current contract between PMA andthe International is not alleged or shown to contemplate such preferential treat-ment.It is true that the Joint Labor Relations Committee is composed of threerepresentatives of Local 10 or the International and three representatives of PMA.Gang bosses are appointed by the action of these six and the union representativesmay recommend who is to be added to the gang boss list. Obviously no threemembers of this committee can appoint anyone and it seems inherently unlikelythat the employer members of the committee would go along passively with gangboss appointments where "a reasonably anticipated result" would be an involve-ment in unfair labor practices.Whatever evidence persuaded the Board in theTrue Knowledgecase that the method of selection of gang bosses made discrimina-tion likely does not in my opinion exist in this record.A further element whichseems to have influenced the Board decision in the case referred to-preferentialemployment of union members-does not exist here. I conclude that neitherLocal 10 nor the International are responsible as principals for the conduct ofthe gang bosses.III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Local 10 and PMA, set forth in section II, above, occurringin connection with the operations of PMA members described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.IV.THE REMEDYHaving found that Local 10 and PMA have engaged in certain unfair laborpractices, it will be recommended that each cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.As to Local 10, it will be recommended that it cease and desist from causingor attempting to cause PMA to deny employment to A. T. Satchell or any otherprospective employee regularly dispatched under a lawful hiring. hall arrangementbecause Satchell or such other employee has filed suit to regain membership inLocal 10.As to PMA, it will be recommended that it cease and desist from refusingemployment to A. T. Satchell or any other employee regularly dispatched undera lawful hiring-hall' arrangement because of any demand, request, or threat ofany representative of Local 10 occasioned by the filing of a suit by Satchell orsuch other employee to regain membership in Local 10.Itwill also be recommended that Local 10 and PMA jointly and severally makeA. T. Satchell whole for any loss of pay suffered by reason of the refusal ofemployment to him on August 24 and October 19, 1957.No recommendationfor reimbursement will be made in connection with the July 27 incident.?Itwill be recommended that the complaint as to the International be dismissed.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.PacificMaritimeAssociation and its members are engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. InternationalLongshoremen's andWarehousemen'sUnion, Local No. 10,Independent, is a labor organization within the meaning of Section 2(5) of theAct.3.By causing PMA to discriminate against A. T. Satchell in violation of Section8(a)(3) of the Act, Local 10 has engaged in unfair labor practices within themeaning of Section 8(b) (2) of the Act.elnternationaiLongshoremen'sandWarehousemen's Union,Local 10,ILWU,102NLRB 907, 910.7SeeColonial Hardwood Flooring Company, Inc.,84 NLRB 563, 565, 566. 572DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.By such causation and by preventing Satchell from reporting for work onor aboutJuly 27, 1957, Local10 has restrained and coerced Satchell in theexercise of rights guaranteed in Section7 of the Actand has thereby engaged inunfair labor practices within the meaning of Section8(b)(1)(A) of the Act.5.By refusing employmenttoA. T. Satchellon August 27 and October 19,1957,PMA has discriminated against Satchell in violation of Section 8(a)(3) ofthe Act.6.By such discriminationPMA has interferedwith, restrained,and coercedSatchell in the exercise of rights guaranteed in Section7 of the Act, and hasthereby engaged in unfair labor practices violative of Section8(a)(1) of the Act.7.The aforesaidunfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and(7) of the Act.8.The evidence does not establish a violationof the Acton the part of theInternational.[Recommendations omitted from publication.]United Hatters, Cap&Millinery Workers International Union,AFL-CIO,its agents and Phillip Ross,Regional Director ofthe UnionandE. J. Lipschutz,Samuel Rosenberg,NathanLipschutz,Sidney Lipschutz and Frank Lipschutz,doing busi-ness as Louisville Cap Company.Case No. 9-CB-398. April 2,1959DECISION AND ORDEROn December 12, 1958, Trial Examiner John C. Fisher issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain un-fair labor practices, and recommending that they cease and desisttherefrom and take certain affirmative action, as set forth in thecopy of the Intermediate Report attached hereto.Thereafter theRespondents and the General Counsel filed exceptions to the Inter-mediate Report and supporting briefs.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and briefs, and the entire rec-ord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner with the modifications andadditions noted below.1.The complaint alleged, and the Trial Examiner found, that theobject of the Respondent Union's picketing, customer appeals, andboycott campaign was to compel the Louisville Cap Company torecognize it as the exclusive bargaining representativeof its em-ployees although a majority of the employees had not designatedthe Union to represent them.We agree and therefore conclude, asdid the Trial Examiner, that the exertion of economicpressure uponLouisville Cap Company's business in furtherance of the Union'sPursuant to the provisionsof Section3(b) of the National Labor Relations Act, asamended, the Board has delegated its powers in connection with this case to a three-member panel[Members Rodgers,Bean, and Fanning].123 NLRB No. 74.